Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	The dedicated remote UE RRC message of claim 27 is interpreted to be an information element corresponding to claim 17. Applicant may wish to make this clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 20, 21, 22, 29, 30, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0100308 hereafter Lee).

For claims 1, 29, 30,  Lee discloses receiving (S901 Figure 9 RRC connection request), by a relay user equipment (UE) (Relay UE Figure 9) from a remote UE (Remote UE Figure 9), a remote UE radio resource control (RRC) message (S901 Figure 9) for establishing a relayed communication (S913 Figure 9 connection setup) between the remote UE (remote UE Figure 9) and a network entity (serving cell of relay UE Figure 9) via the relay UE (relay UE Figure 9); determining, by the relay UE (S903 Figure 9 [0101] e.g. NAS layer of relay UE), remote UE information (e.g. cause, call type [0093]) associated with the remote UE (e.g. NAS information [0093]) for establishing a remote UE communication context ([0094] NAS via service request triggers RRC connection request of Relay S909 Figure 9) between the relay UE and the network entity (between relay UE and serving cell Figure 9) based on the remote UE RRC message (S901 Figure 9); and transmitting, by the relay UE to the network entity (S911 Figure 9 RRC connection request of Remote UE), the remote UE RRC message (from originating remote UE S901 Figure 9) and the remote UE information (cause, call type S903 Figure 9).
Particularly for claim 29, Lee discloses an (relay) UE [0052] Figure 5 with  transceiver(135 Figure 5), memory configured to store instructions (130 Figure 5 with software [0163]) and processor(s) (110 Figure 5). 
Particularly for claim 30, Lee discloses an network entity (eNB [0053] Figure 5) with transceiver(135 Figure 5), memory configured to store instructions (130 Figure 5 with software [0163]) and processor(s) (110 Figure 5).

For claim 3, Lee discloses receiving, by the relay UE from the network entity (RRC connection setup S909 Figure 9), a second remote UE RRC message ([0105] S909) and the remote UE information at least in response to transmitting the remote UE RRC message (S903 Figure 9) and the remote UE information; and transmitting, by the relay UE to the remote UE, the remote UE RRC message ([0107] RRC connection setup message received by the remote UE).

For claim 20, Lee discloses transmitting a new RRC message (RRC connection request of Relay S909 Figure 9 between relay UE and eNB) including the remote UE information and the remote UE RRC message (over PDCP(Uu) Figure 8a encapsulation).

For claim 21, Lee discloses transmitting the remote UE information (e.g. NAS originated service request S907) and a dedicated remote UE RRC message (NAS e.g. S903 Figure 9) received from the remote UE via a new layer being higher than an adaptation layer (Figure 3 NAS above PDCCP and L2 adaptation layer Figure 8a).

For claim 22, Lee discloses receiving, by a network entity (serving cell of relay UE Figure 9) from a relay user equipment (UE) (Relay UE Figure 9), a remote UE radio resource control (RRC) message (S911 Figure 9 RRC connection request of Remote UE) for establishing a relayed communication (S913 Figure connection setup) between a remote UE (remote UE Figure 9) and the network entity (serving cell of relay UE Figure 9) via the relay UE (relay UE Figure 9), wherein the remote UE RRC message includes remote UE information (e.g. cause, call type [0093]); establishing, by the network entity, a communication context between the remote UE ([0094] NAS via service request), the relay UE, and the network entity based on the remote UE RRC message (between relay UE and serving cell Figure 9) and the remote UE information (cause, call type based on S901 Figure 9); and transmitting, by the network entity to the relay UE, a second remote UE RRC message ([0105] S909 RRC connection setup) and the remote UE information (cause, call type Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-19, 23-28,  are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tenny et al. (US 2018/0279202 hereafter Tenny). 

For claims 2, 23, 8, 25, Lee discloses wherein transmitting the remote RRC message (S911 Figure 9 between Relay UE and serving eNB) and the remote UE information (cause, call type) further comprises transmitting the remote UE information in an adaptation layer header (Figure 8a between relay and eNB L2 adaptation layer) for a new radio (NR) packet data convergence protocol (PDCP) packet data unit (PDU) ([0041] L2 MAC provides PDCP layer) including the remote and second remote UE RRC message (e.g. S911 for UL/DL between relay and eNB).
Particularly for claim 8, Lee teach transmitting the remote RRC message (S911 Figure 9 relay of RRC connection request S901) and the remote UE information in one or more control message (Figure 3a RRC control-plane). 
Particularly for claim 25, Lee teach receiving the remote RRC message (S911 Figure 9 relay of RRC connection request S901) and the remote UE information in one or more control message (Figure 3a RRC control-plane).

For claim 2, 23 Lee does not explicitly teach NR transmission.
However, Tenny, in the same field of relaying from a relay UE, discloses a remote UE (305 Figure 3) and a relay UE (307 Figure 3) transmitting by NR [0049].
It would have been obvious to one of ordinary skill before the effective filing date to adopt Tenny’s teaching of NR transmission between a remote UE and serving eNB access node (500 Figure 5).

For claims 2, 8, 25, Lee [0093] does not explicitly teach the NAS context information includes a remote UE local identification and a bearer identity.
However, Tenny, in the same field of relaying from a relay UE, discloses a remote UE (305 Figure 3) and a relay UE (307 Figure 3) transmitting by NR [0049], by the relay UE to a network entity (access node 309 Figure 3), a remote UE RRC message (317 Figure 3 PDCP PDU [0069]) with remote UE information (700 Figure 7), whereas the remote UE information (317 Figure 3 PDCP PDU) includes a remote UE local identification (C-RNTI of remote UE 713, 715 Figure 7) and a bearer identity (DRB ID [0069] 709 Figure 7). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Tenny’s teaching of the PDCP frame format for UE relaying [0003]. 

For claim 4, Lee discloses receiving the remote UE information in an adaptation layer header (Figure 8a between Relay UE and serving eNB) for a new radio (NR) packet data convergence protocol (PDCP) packet data unit (PDU) ([0041] L2 MAC provides PDCP layer) including the second remote UE RRC message (e.g. S909 RRC connection setup from serving cell Figure 9).
For claim 7, Lee discloses receiving the remote UE information in at least one of a new radio (NR) packet data convergence protocol (PDCP) header  ([0041] L2 MAC provides PDCP layer) or NR radio link control (RLC) header ([0041] RLC) for a NR PDCP packet data unit (PDU) including the second remote UE RRC message( e.g. S909 RRC connection setup from serving cell Figure 9).
For claim 5, 24, Lee discloses transmitting the remote UE information (cause, call type S903 Figure 9) and second remote UE RRC message (S909 Figure 9 [0105]) in at least one of a new radio (NR) packet data convergence protocol (PDCP) header ([0041] L2 MAC provides PDCP layer) or NR radio link control (RLC) header ([0041] RLC) for a NR PDCP packet data unit (PDU) including the remote UE RRC message (e.g. S901 Figure 9).
For claim 6, Lee does not explicitly disclose a field in the PDCP header.
Tenny discloses wherein each of the at least one of the NR PDCP header ([0066] identifier in header) or NR RLC header include at least a field (700 Figure 7) for including the remote UE information (e.g. 709, 713, 715 fields in PDCP PDU [0084]).

For claims 4, 7, 5, 6, 24, Lee does not explicitly teach NR transmission.
However, Tenny, in the same field of relaying from a relay UE, discloses a remote UE (305 Figure 3) and a relay UE (307 Figure 3) transmitting by NR [0049].
It would have been obvious to one of ordinary skill before the effective filing date to adopt Tenny’s teaching of NR transmission between a remote UE and serving eNB access node (500 Figure 5).

 For claim 9, Lee discloses wherein the one or more control messages (Figure 3a RRC control-plane) correspond to one or more RRC messages (S901 RRC connection request S909 RRC connection setup Figure 9).
For claim 10, Lee discloses wherein the one or more control messages correspond to one or more new layer messages (e.g. NAS layer Figure 9) located at a layer higher than an adaptation layer (Figure 3 NAS above PDCP and L2 adaptation layer Figure 8a).

For claim 11, Lee discloses transmitting, by the relay UE to the network entity, an initial remote UE RRC message (S901 Figure 9) configured to trigger the network entity to initiate a remote UE context setup ([0094] NAS service request) between the relay UE and the network entity (NAS via service request triggers RRC connection request of Relay S909 Figure 9); 
	receiving, by the relay UE from the network entity, a remote UE context setup request message (S909 RRC connection setup) based on transmitting the initial remote UE RRC message ([0107] forward to remote UE in response to initial message from remote UE); and 
	transmitting, by the relay UE to the network entity, a remote UE context setup response message based on receiving the remote UE context setup request message (S919 Figure 9 RRC connection request of Remote UE [0106]).

For claim 12, Lee discloses wherein the remote UE context setup (e.g. S909 Figure 9) includes a remote UE context identification ([0138] NAS identity e.g. S-TMSI of remote UE) corresponding to the remote UE communication context of the remote UE ([0138] NAS identity of remote UE).
For claim 13, Lee discloses wherein a remote UE uplink/downlink RRC message transfer between the relay UE and the network entity (e.g. S909 Figure 9) utilizes the remote UE context identification ([0138] relay UE provides NAS message of the remote UE containing e.g. S-TMSI).
For claim 14, Lee discloses wherein the remote UE context setup request message includes at least a sidelink access stratum (AS) configuration ([0075] Figure 7b Figure 12 [0157] B) utilized between the relay UE and the remote UE sidelink unicast link (already sidelink connection established [0157]).
For claim 15, Lee discloses wherein the sidelink AS configuration (Figure 8a PC5 between remote and relay UE) includes at least one of a discontinuous reception (DRX) configuration, signaling radio bearer (SRB), dedicated radio bearer (DRB) configuration, and sidelink resource configuration (Figure 7, PC5 user plane 7a, control plane 7b, signaling 7c).

For claim 16, 26, Lee discloses initiating, by the relay UE, an uplink information transfer procedure (e.g. S909 Figure 9) in response to receiving the remote UE RRC message for establishing an uplink information transfer message (S901 RRC connection request Figure 9) to be transmitted on a Uu radio interface (PDCP Uu Figure 8a); and transmitting, by the relay UE to the network entity (S909 Figure 9), the uplink information transfer message ([0106] forwarding of the RRC connection request).

For claim 17, 27,  Lee [0093] does not explicitly teach the NAS context information  includes a remote UE local identification and a bearer identity.
However, Tenny, in the same field of relaying from a relay UE, discloses a remote UE (305 Figure 3) and a relay UE (307 Figure 3) transmitting by NR [0049], by the relay UE to a network entity (access node 309 Figure 3), a remote UE RRC message (317 Figure 3 PDCP PDU [0069]) with remote UE information (700 Figure 7), whereas the remote UE information (317 Figure 3 PDCP PDU) includes a remote UE local identification (C-RNTI of remote UE 713, 715 Figure 7) and a bearer identity (DRB ID [0069] 709 Figure 7) and a dedicated remote UE RRC message information element (PDCP PDU 700 Figure 7) for including the remote UE RRC message (PDU 725 Figure 7 e.g. connection request 315 Figure 3).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Tenny’s teaching of the PDCP frame for UE relaying [0003].

For claim 18, 28, Lee discloses receiving, by the relay UE from the network entity, a downlink information transfer message (S909 Figure 9 RRC connection setup from serving cell) in response to transmitting the uplink information transfer message; and transmitting, by the relay UE to the remote UE, the downlink information transfer message (S913 Figure 9 RRC connection setup of Remote UE).
Particularly for claim 28, processing the dedicated remote UE RRC message (S901 RRC connection request Figure 9) and associating, by the network entity, with communication context corresponding to the remote UE (C-RNTI of remote UE 713, 715 Figure 7 Tenny contained in 700 Figure 7).

For claim 19, Lee discloses transmitting the remote UE information (e.g. NAS originated service request S907) and a dedicated remote UE RRC message (NAS e.g. S903 Figure 9) received from the remote UE.
Lee does not explicitly teach a PC5 bearer.
However, Tenny, in the same field of relaying from a relay UE, discloses received in the downlink information transfer message (sidelink protocol stack Figure 4) to the remote UE indicated by a remote UE local identification (e.g. remote UE ID [0069]) on a corresponding PC5 bearer (PC5 bearer Figure 4) based on a remote UE bearer identity (e.g. C-RNTI [0067]).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Tenny’s teachings of a PC5 LTE sidelink protocol stack identified by a PC5 bearer (Figure 4 [0070]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415